EXHIBIT 10.39

 

> > > > > > December 10, 2007

Mr. Ira M. Dansky
Jones Apparel Group, Inc.
1411 Broadway
New York, New York 10018

Re: Amendment No. 2 to Employment Agreement

Dear Mr. Dansky:

Reference is made to the Employment Agreement dated as of April 4, 2002 by and
between you and Jones Apparel Group, Inc. (the "Company") (the "Employment
Agreement"). All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Employment Agreement.

1. A new Section 6(g) is hereby added to the Employment Agreement, to read as
follows:

        "(g) Post-Retirement Benefits. In addition to any other compensation or
benefits to which Executive is entitled under this Agreement, if (1) the
Executive continues in employment through June 30, 2010, and the Executive's
employment terminates thereafter for any reason, (2) prior to June 30, 2010, the
Executive's employment terminates because of death or Disability or is
terminated by the Company without Cause or by the Executive for Good Reason, or
(3) on or after June 30, 2009, the Executive provides to the Board of Directors
of the Company (the "Board") at least six months' written notice of his
retirement from the Company, and the Board consents to such retirement (which
consent shall not be unreasonably withheld or delayed), then the Executive shall
receive the following benefits from the Company in accordance with the
provisions of this Section 6(g):

        (i) An annual retirement benefit of $200,000 payable in equal monthly
installments to the Executive (or, in the event of his death, to his designated
beneficiary), commencing on the first day of the month next following the
Executive's termination of employment and continuing for a period of five years
following his termination of employment (the "Retirement Benefit").
Notwithstanding the preceding sentence, if necessary to comply with Section 409A
of the Internal Revenue Code of 1986, as amended ("Section 409A"), payment of
the Retirement Benefit shall not commence prior to the earliest date permitted
by Section 409A and the first payment shall include all other monthly payments
which, but for this sentence, would have been paid prior to such earliest date;
and

        (ii) Continued medical and dental coverage for Executive and his spouse,
under the Company's group policy or otherwise, for their respective lives. Such
coverage shall be consistent with the coverage in effect for the Executive
immediately prior to his termination of employment; provided, that (1) if the
Executive is entitled to similar coverage under Section

1

--------------------------------------------------------------------------------

6(c)(v), then coverage under this Section 6(g)(ii) shall commence at the end of
the Severance Period; (2) the Company's annual cost of providing such coverage
shall not exceed $7500 (such amount to be increased, effective January 1, 2008,
at the rate of 10% per annum), and if the dollar limit in effect for a
particular year exceeds the cost of providing such coverage for such year, the
excess amount shall be paid to the Executive (or, after his death, to his
spouse) no later than March 15 of the year following the year to which such
excess relates; and (3) such coverage shall be secondary to any coverage to
which the Executive and/or his spouse are then entitled under Medicare or
similar legislation."

2. Except as otherwise set forth in this Amendment No. 1 to Employment
Agreement, the Employment Agreement is ratified and confirmed in all respects
and remains in full force and effect.

Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this letter agreement and returning it to the Company.

Very truly yours,

JONES APPAREL GROUP, INC.

By /s/ Wesley R. Card
Wesley R.Card
Chief Executive Officer

Agreed to in all respects:

/s/ Ira M. Dansky
Ira M. Dansky

2